Title: John Adams to John Quincy Adams, 13 September 1790
From: Adams, John
To: Adams, John Quincy


My dear John
New York Septr. 13. 1790
Since my return from Philadelphia where I have been to get Lodgings, against the meeting of Congress, your Mamma has shewn me your Letter: and I consent you Should keep the Horse for the present.— My Brother may Supply you with hay, as far as your occasion for it may go.
Can nothing be done to make my Estate at Boston and Braintree more productive? The House where you are is at a miserable Rent. It ought to be higher. I am egregiously imposed upon in that instance. but much more so at Braintree. The Farm under Pratts Care is Scandalously husbanded—and my own House Garden and Land about them might be made Something of.
I must have a new Tenant both at Braintree and Boston, if I cannot have a better Rent without it. Expences are multiplying upon me, for your Brothers as well as yourself, and something must be done to assist me in the management of my Estate or I shall run behind hand and be ruined.
Your Success will depend altogether upon your Steadiness at your office. It will not be worth your while to leave your office to go much to Country Courts, without Business to lead you there at present.— While the Older Lawyers are at Country Courts, will be your best opportunities.
Your reasons for prefering Mr Clarks Meeting may be good, but the Congregation in Brattle Street, has long given the Tone. Do however as you judge most prudent, notwithstanding what I said about my Pew in my last Letter. I am a proprietor in the House in Brattle Street to the amount of about fifty Guineas advanced when I was young, so that I have an affection for that Spot.
I know not who are the great Lawyers, at Boston at present. Mr Tudor, Gore, Dawes, and Some others are ingenious Men: but I presume your Litterature and Science need not be discouraged.
Constancy in Attendance at Court, whether you have Business or not, and whoever is absent, will get you Business faster than any thing next to Constancy in your office. However tedious it may be, never be absent a moment nor let any thing of practice escape you. take minutes of Cases, Notes of Practice and Argument as well as Authorities and preserve them. This kind of Patience will do more than any Thing else.— You must have another kind of Patience too: a Patience under all the mortification Humiliation and Ennui, of Want of Business for Days Weeks, Months if not Years together. Without these Several kinds of Patience, you will not succeed at last. With it, you have nothing to fear: Success is certain.
There is, between ourselves, a Savage, whose trea[chery] I would advise you to avoid like a Pestilence, but at the same time be wanting in no respect which his office Age and Rank at the Bar and in Life, entitle him to— I mean Sullivan. A more false and faithless Character is Scarcely to be found. His pretended friendship and secret [Envious?] to me, of both of which I have sufficient Evidence, I equally despise. But do you watch him. He cannot hurt me: to you he may do mischief, if you are not on your guard. You have no reason to dread him. His Learning in all kinds is as much inferiour to yours, as his Age is superiour. This must go no further than you and me, at present. I may possibly expose that fellow, if he dont mend his manners, Sometime or other. I know his hand in all his paltry Scribbles.
yours
J. A.
